Case 20-41308           Doc 198    Filed 03/30/20 Entered 03/30/20 10:56:55         Main Document
                                               Pg 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                             )   In Proceedings Under Chapter 11
                                                   )
                                                   )   Case No.: 20-41308
Foresight Energy LP,                               )
                                                   )   ENTRY OF APPEARANCE AND
                             Debtor.               )   REQUEST FOR COPIES OF ALL
                                                   )   PLEADINGS, NOTICES AND ORDERS

               ENTRY OF APPEARANCE AND REQUEST FOR COPIES OF ALL
                         PLEADINGS, NOTICES AND ORDERS

         COMES NOW Robert E. Eggmann, pursuant to Bankruptcy Rule 9010(b) and hereby enters

his appearance for Mangrove Partners Listed below is the additional information required by

Bankruptcy Rule 9010(b):

                                            Robert E. Eggmann, Esq.
                                            Carmody MacDonald P.C.
                                       120 South Central Avenue, Ste. 1800
                                            St. Louis, Missouri 63105
                                               Tel: (314) 854-8600
                                               Fax: (314) 854-8660
                                       Email: ree@carmodymacdonald.com

         Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including but not limited to, notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors, parties

in interest, or to the Debtors be mailed to Counsel at the above address.




{20070/00000/2802767.DOC.}                     1
Case 20-41308           Doc 198   Filed 03/30/20 Entered 03/30/20 10:56:55     Main Document
                                              Pg 2 of 2




                                                   Respectfully submitted,

                                                   CARMODY MACDONALD P.C.


                                                   By:/s/ Robert E. Eggmann
                                                      ROBERT E. EGGMANN #37374MO
                                                      120 S. Central Avenue, Suite 1800
                                                      St. Louis, Missouri 63105
                                                      (314) 854-8600
                                                      (314) 854-8660 – FAX
                                                      ree@carmodymacdonald.com

                                                      Counsel for Mangrove Partners


                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served by ECF
electronic noticing on this 30th day March, 2020, upon all counsel of record.


                                                    /s/ Robert E. Eggmann




{20070/00000/2802767.DOC.}                  2
